 1

 2
                                  UNITED STATES DISTRICT COURT
 3
                                 EASTERN DISTRICT OF CALIFORNIA
 4                                    SACRAMENTO DIVISION

 5
     VICTOR SAHYOUN,                                )   Case No.: 2:18-cv-00576-EFB
 6                                                  )
                   Plaintiff,                       )   [PROPOSED] ORDER TO EXPUNGE
 7                                                  )   AND REPLACE CERTIFIED
 8
            vs.                                     )   ADMINISTRATIVE RECORD
                                                    )
 9   NANCY A. BERRYHILL,                            )
     Acting Commissioner of Social Security,        )
10                                                  )
11
                   Defendant.                       )
                                                    )
12                                                  )
13

14          Based upon the parties’ Stipulation and Proposed Order to Expunge and Replace Certified

15   Administrative Record (the Stipulation), IT IS HEREBY ORDERED that:
16          (1)        The Stipulation is approved; and
17          (2)        All hard copies and electronic copies of the Certified Administrative Record
18                     filed on January 9, 2019 (Docket No. 12) will be destroyed by the Court,
19
                       including the document available via the ECF system.
20
            (3)        A Supplemental Certified Administrative Record will be filed by Defendant in
21
                       order to replace the record previously filed.
22   .
23

24
     Dated: May 21, 2019.                         __________________________________
25                                                THE HONORABLE EDMUND F. BRENNAN
                                                  UNITED STATES MAGISTRATE JUDGE
26

27

28




     Prop. Order to Expunge and Replace Certified Administrative Record, 2:18-cv-00576-EFB
